Citation Nr: 9914552	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-21 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability as a result of a service connected 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought.  The 
veteran, who had active service from April 1970 to January 
1972, appealed those decisions.  During the course of the 
appeal, the RO granted a 50 percent evaluation for PTSD.  As 
this is not the highest evaluation available, it is still a 
viable issue for appellate consideration by the Board.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is manifest by anger that is 
disproportionate to stimuli.

3.  The veteran is demonstrably unable to obtain or retain 
employment as a result of his PTSD.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.125, 4.126, 4.130, 
4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for PTSD is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a mere allegation that a 
service-connected disability has increased in disability is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed, and that the 
VA has fulfilled its duty to assist the veteran.

By way of background, the veteran served in combat in 
Vietnam, as evidenced by a Combat Infantryman Badge recorded 
on his DD 214.  A June 1992 rating decision granted service 
connection for PTSD resulting from the veteran's combat 
experiences, and awarded a 10 percent disability evaluation.  
A July 1994 rating decision raised the disability evaluation 
to 30 percent, and the veteran filed this current claim for 
an increased evaluation in September 1995.  A September 1998 
rating decision granted a 50 percent evaluation for the 
veteran's PTSD.

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  It is thus essential, both in the 
examination and in the evaluation of disability, that each 
disability be reviewed in relation to its history.  See 38 
C.F.R. § 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

During the pendency of this claim the VA changed the rating 
schedule for rating the severity of a psychoneurosis.  See 61 
Fed. Reg. 52695-52702 (1996).  Previous to November 7, 1996, 
in assessing the severity of a psychoneurosis, such as PTSD, 
the effect of the disorder on the veteran's ability to 
interact on both a social and industrial level, as confirmed 
by the current clinical findings, was considered.  Social 
inadaptability, however, was evaluated only as it affected or 
impaired industrial adaptability.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411, Note (1) (1996).  The veteran is 
currently evaluated as 50 percent disabled as a result of his 
PTSD.  A 50 percent evaluation for PTSD was warranted where 
the ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  Id.

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  Id.  A 100 percent evaluation was 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  A 100 percent rating required 
total incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality and disturbed thought or 
behavioral process associated with almost all daily 
activities, such a fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior.  The veteran must have been demonstrably 
unable to obtain or retain employment.  Id.

In Johnson v. Brown, 7 Vet. App. 95, 99, (1994), the Court 
held that the evaluative factors listed as criteria for a 100 
percent rating under the previous Diagnostic Code 9411 
represent three independent criteria under the previous 
rating code.  The Court further instructed that should the 
Board determine that any one of the three independent 
criteria has been met, then a 100 percent rating should be 
assigned.

Relevant evidence affiliated with this claim includes fairly 
voluminous VA treatment records dated contemporaneous with 
the claim.  While a detailed recitation of these records is 
not required here, the Board does note, for illustrative 
purposes, that a March 1996 treatment record commented that 
the veteran had poor interpersonal relationships.  Other 
evidence includes a March 1996 Aetna insurance form completed 
by Edna Kahn, M.D., one of the veteran's physicians, 
reflecting Dr. Kahn's opinion that the veteran had 
significant loss of psychological, personal and social 
adjustment due to PTSD.  That same month the veteran applied 
for extended disability benefits from his employer, Chrysler 
Corporation.  A July 1996 Aetna insurance form completed by 
Dr. Kahn reflected her opinion that the veteran was totally 
disabled due to his PTSD symptoms.

In November 1996, a Social Security Administration 
administrative law judge found the veteran incapable of any 
work activity due to his PTSD (and parenthetically, an 
obsessive-compulsive personality).  Other evidence reflects 
that the veteran took a medical retirement from his long-
standing job at Chrysler Corporation due to his PTSD.

Other medical evidence incorporated in the claims file 
includes VA psychiatric examinations afforded the veteran 
during the course of this claim.  Of particular note are the 
results from the December 1997 VA examination.  The veteran 
reported that he had left his job with Chrysler, for whom he 
had worked for almost three decades, in July 1995.  The 
veteran also related that he had not worked around the home 
as much as he used to, and that he had discontinued 
participation with a veterans service organization.  In 
addition, the veteran related that he spent a lot of time in 
his garage because of poor interpersonal relationships, 
particularly that with his wife, with whom he had become 
emotionally and physically distant.  

The examiner stated that the veteran related some paranoid 
thinking, in particular vis-à-vis his previous employer, and 
that the veteran's physical appearance was somewhat unkempt, 
in that his beard was unkempt.  While the veteran initially 
presented himself as cooperative and pleasant, the examiner 
commented that when VA patients outside his office began to 
make noise, the veteran became very angry, and threatened 
other VA patients.  The results of this examination report 
are substantially similar to the results of previous VA 
examinations conducted during the pendency of the claim, and 
thus the Board need not recant the results of these other 
examinations.  

In light of the above, the Board finds that a 100 percent 
evaluation is warranted for the veteran's PTSD under the 
criteria in effect prior to November 7, 1996.  In this 
respect, the veteran left his long-time employer as a result 
of his PTSD, and as well, the Social Security Administration 
has found him unemployable due to his PTSD.  Furthermore, the 
Board would note that the veteran did display outbursts of 
anger out of proportion to stimuli at the time of his 
December 1997 VA examination.  In light of the above, the 
Board finds that the veteran is demonstrably unable to obtain 
or retain employment, and thus, under Johnson, supra, the 
criteria for a 100 percent evaluation under the previous 
schedular criteria have been met.

In awarding the 100 percent evaluation, the Board 
acknowledges that it has not evaluated the veteran's PTSD 
under the revised schedular criteria, and that under Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991), the Court held 
that when a law changes during the pendency of a claim, the 
law most favorable to the veteran is to be applied.  Further, 
the Board acknowledges that after filing his claim for an 
increased rating for his PTSD, the veteran had claimed 
entitlement to a total rating based upon individual 
unemployability due to service connected PTSD.  However, in 
light of the 100 percent evaluation granted under the 
schedular criteria, any lack of analysis of the issue of 
individual unemployability does not prejudice the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Subject to the criteria governing payment of monetary 
benefits, a 100 percent evaluation for PTSD is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

